UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):September 21, 2011 CLICKER Inc. (Exact name of registrant as specified in its charter) Nevada 0-32923 26-4835457 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1111 Kane Concourse, Suite 304, Bay Harbor Islands, Florida 33154 (Address of principal executive offices) Registrant’s telephone number, including area code: (786) 309-5190 Copy of correspondence to: Michael Ference, Esq. Thomas A. Rose, Esq. James M. Turner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. Item 3.02Unregistered Sales of Equity Securities. On September 21, 2011, CLICKER Inc. (the “Company”) entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Flyback, LLC, an accredited investor (the “Investor”), providing for the sale by the Company to the Investor of a 10% convertible debenture in the principal amount of $300,000 (the “Debenture”). The Debenture matures on March 20, 2013 (the “Maturity Date”) and bears interest at the annual rate of 10%.The Company is not required to make any payments until the Maturity Date although the Company has the ability to repay the Debenture at any time without penalty upon five days prior written notice to the Investor. The Investor may convert, at any time, the outstanding principal and accrued interest on the Debenture into shares of the Company’s common stock (“Common Stock”) at a conversion price per share equal to fifty percent(50%) of the average of the closing prices of the Common Stock during the five trading days immediately preceding the date of conversion as quoted by Bloomberg, LP or such other quotation service as mutually agreed to by the parties. The Investor has agreed to restrict its ability to convert the Debenture and receive shares of Common Stock such that the number of shares of Common Stock held by the Investor in the aggregate and its affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of the Company’s Common Stock. ITEM 9.01Financial Statements and Exhibits. (d)Exhibits. Securities Purchase Agreement, dated as of September 21, 2011, by and between CLICKER Inc. and Flyback, LLC. Form of Convertible Debenture, issued September 21, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLICKER INC. Dated: September 26, 2011 By: /s/LLOYD LAPIDUS Lloyd Lapidus Chief Executive Officer
